Citation Nr: 1638234	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied, in pertinent part, the Veteran's claim of service connection for a low back disability (which was characterized as low back pain) and for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities (which was characterized as bilateral upper extremity and lower extremity peripheral neuropathy).  The Veteran disagreed with this decision in February 2009.  He perfected a timely appeal in July 2012.  A videoconference Board hearing was held at the RO in February 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

In May 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the nature and etiology of his low back disability and peripheral neuropathy.  The identified records subsequently were associated with the claims file and the requested examinations occurred in November 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's current low back disability and peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities are not related to active service or any incident of service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2008 and in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his claimed disabilities are related to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a low back disability or for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Laws and Regulations

The Veteran contends that he incurred a low back disability and peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities during active service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a low back disability to the extent that it includes a claim for arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a low back disability and for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities.  The Veteran contends that he incurred both of these disabilities during active service.  The record evidence does not support his assertions regarding in-service incurrence of either of these claimed disabilities or an etiological relationship between his current low back disability or peripheral neuropathy and active service.  For example, the Veteran's available service treatment records show that, at a pre-induction (or enlistment) physical examination in December 1967, clinical evaluation of the Veteran was completely normal.  He denied all relevant pre-service medical history.  The Veteran's clinical evaluation was unchanged at his separation physical examination in October 1969 when he denied all relevant in-service medical history.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for a low back disability or for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities.  It shows instead that, although the Veteran has complained of low back pain and burning pain in the feet (which he attributed to his peripheral neuropathy) since his service separation, neither of these disabilities is related to active service or any incident of service.  For example, on private outpatient treatment in June 2005, the Veteran complained of "stocking distribution burning pain affecting both feet" which had begun 3 years earlier.  The Veteran reported that "the pain and numbness with burning sensations began in the toes and gradually crept up his feet now up to mid-tibia.  The burning sensations are circumferential.  The sensations are most severe at night time when he is resting and become less noticeable with activity."  He rated his current pain as 3/10 on a pain scale (with 10/10 being the worst imaginable pain).  He denied any numbness, tingling, or pain in the upper extremities.  The private clinician concluded that the Veteran "has a classic stocking distribution peripheral neuropathic pain."  An EMG was recommended.

On VA outpatient treatment in August 2008, the Veteran's complaints included a 10-year history of intermittent burning pain in the feet which "increased with inactivity."  A history of chronic low back pain was noted.  Physical examination showed no lateral curves or tenderness to palpation in the back, no clubbing, cyanosis, or edema in the extremities, no joint swelling, tenderness, or erythema, 5/5 motor strength, and intact sensation to light touch.  A computerized tomography (CT) scan of the lumbar spine was reviewed and showed degenerative disc disease predominantly at L4-5 with bilateral facet and disc related neural foraminal narrowing "of moderate severity" and mild disc bulge and left bony neural foraminal narrowing at L2-3.  The diagnoses included peripheral neuropathy with a question as to its cause.

VA electromyograph (EMG) of the left lower extremity "with limited study of [the] left upper extremity" in September 2008 was normal with "no electrical evidence of medium or large fiber neuropathy."

The Veteran had a course of VA outpatient physical therapy for the low back pain in 2009.  Following VA outpatient treatment in March 2009, the diagnoses included a history of chronic back pain for 40 years with a history of sciatica/degenerative joint disease/herniated discs "without red flag symptoms."  The Veteran was advised to use a heat compress 4 times a day as needed.

An undated private electromyograph (EMG) date-stamped as received by VA in June 2010 showed mild sensory peripheral neuropathy of the bilateral lower extremities.

The Veteran testified at his February 2015 Board hearing that he routinely moved ammunition weighing 80 or 90 pounds as part of his in-service duties in the U.S. Army artillery.  He also testified that his back starting hurting several months in to an overseas deployment.  See Board hearing transcript dated February 24, 2015, at pp. 7.  He testified further that he had not received a separation physical examination.  Id., at pp. 8.  He also testified further that he had sought treatment for a diagnosed back condition beginning in the 1970's.  Id., at pp. 14.  The Veteran testified that he began experiencing tingling in his hands and arms for many years.  Id., at pp. 19-20.  He also testified that he experienced constant burning in his feet.  Id., at pp. 22-23.  

On VA outpatient treatment in March 2015, the Veteran's complaints included a 2-month history of upper back pain between the shoulder blades.  Physical examination showed mid-back tenderness in the thoracic spine "and in the left paraspinal area."  The assessment included lower back pain.

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in November 2015, the Veteran's complaints included "constant low back pain with tingling, pain, and numbness of both ankle[s] and feet."  He reported incurring low back pain during active service "from repetitive stresses of heavy lifting and carrying of" artillery ordnance during service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied experiencing any flare-ups of thoracolumbar spine pain.  Physical examination showed a painful range of motion, no evidence of pain with weight-bearing, objective evidence of localized tenderness to palpation of the joints or associated soft tissues, mild to moderate tenderness of the lumbar spine, muscle spasm and guarding not resulting in abnormal gait or spinal contour, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, decreased sensation in the legs and feet, negative straight leg raising bilaterally, and no ankylosis or intervertebral disc syndrome.  X-rays showed traumatic arthritis but no vertebral fracture.  The VA examiner opined that it was less likely than not that the Veteran's low back disability was related to active service. The rationale for this opinion was that a review of the medical evidence showed no "pattern or trend of [a] back condition that may have [been] incurred during service."  The rationale also was that the Veteran himself reported that his low back disability did not begin until 2008 when he began being treated for this condition.  The rationale further was that the etiology of degenerative spine conditions is multi-factorial.  "[The] diagnosis of lumbar degenerative disc disease and arthritis and treatment [was] done far remotely from time of discharge.  There may be other causes of [the Veteran's] back condition such as smoking, family history, or natural progression."  The diagnosis was degenerative arthritis of the spine.

On VA peripheral nerves conditions DBQ in November 2015, the Veteran's complaints included "constant low back pain with tingling, pain, and numbness of both ankle[s] and feet."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  He experience mild constant pain of the bilateral lower extremities, mild intermittent pain of the bilateral lower extremities, and mild numbness of the bilateral lower extremities.  Physical examination showed 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, decreased sensation in the feet and lower legs, a normal gait, mild incomplete paralysis of the left median nerve, and mild incomplete paralysis of the bilateral external popliteal nerves, bilateral musculocutaneous nerves, bilateral anterior tibial nerves, bilateral internal popliteal nerves, and bilateral posterior tibial nerves.  The VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities was related to active service.  The rationale for this opinion was that the Veteran's peripheral neuropathy of the bilateral lower extremities was "consistent with presentation of peripheral neuropathy associated with diabetes" which was diagnosed in the 1990s according to the Veteran.  The rationale also was that the Veteran's physical examination "showed no significant disabling findings associated with radicular symptoms" of the bilateral lower extremities.  The rationale further was that a review of the Veteran's private medical records suggested that his "bilateral lower extremity neuropathy etiology to be likely familial in origin due to family history."  With respect to the negative nexus opinion concerning the contended etiological relationship between the Veteran's peripheral neuropathy of the bilateral upper extremities and active service, the VA examiner's rationale was that "upper extremity neuropathy [is] associated with left wrist [and] hand carpal tunnel syndrome, status-post surgical release in 2005.  "Diabetes is a known risk factor for carpal tunnel syndrome" and the Veteran's carpal tunnel syndrome was associated with diabetes.  The rationale further was that the etiology of peripheral neuropathy is multi-factorial and the evidence did not indicate a "pattern of nerve condition that began during service or soon after linking condition to service."  "[The] diagnosis of peripheral neuropathy and treatment [was] done far remotely from time of discharge.  There may be other causes of [the Veteran's] nerve condition such as diabetes [or] family history."  The diagnoses included left wrist carpal tunnel syndrome, status-post surgical release, and peripheral neuropathy of the bilateral ankles and feet.

Despite the Veteran's assertions to the contrary, the record evidence shows that neither his current low back disability (diagnosed as degenerative arthritis of the spine) nor his current peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities (diagnosed as left wrist carpal tunnel syndrome, status-post surgical release, and peripheral neuropathy of the bilateral ankles and feet, respectively) are related to active service or any incident of service.  It shows instead that, although the Veteran has complained of and been treated for low back pain and peripheral neuropathy in all of his extremities since his service separation, these disabilities have been attributed to other causes, including "smoking, family history, or natural progression" (for his low back disability) and "diabetes [or] family history" for his peripheral neuropathy (as the VA examiner concluded in November 2015).  The VA examiner opined that it was less likely than not that either of these disabilities were related to active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for either a low back disability or for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities.  In summary, the Board finds that service connection for a low back disability and for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities is not warranted.

The Board finally finds that service connection for arthritis of the spine is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not show, and the Veteran does not contend, that he complained of or was treated for arthritis of the spine during active service or within the first post-service year (i.e., by November 1970).  It shows instead that he was diagnosed as having degenerative arthritis of the spine following VA examination in November 2015, or approximately 46 years after his service separation.  Thus, service connection for arthritis of the spine is not warranted on a presumptive basis as a chronic disease.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability and peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back (low back pain) and of peripheral neuropathy in all of his extremities (burning pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability or peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability and peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine and extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability or peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to "stocking distribution burning pain affecting both feet" in June 2005 (a 36-year gap) and a history of chronic low back pain noted in August 2008 (a 39-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with a private clinician after service in June 2005, he did not report the onset of peripheral neuropathy during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead only a 3-year history of "stocking distribution burning pain affecting both feet" which had begun 3 years earlier or in approximately 2002.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he reports that his peripheral neuropathy symptoms began during active service.  As noted above, however, he only reported a 3-year history of peripheral neuropathy symptoms to his private clinician in June 2005 or since approximately 2002.  On subsequent VA outpatient treatment in August 2008, the Veteran reported that he had a 10-year history of peripheral neuropathy or since approximately 1998.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between a low back disability, peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities, and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


